ACCEPTED
                                                                                                  01-14-00447-CV
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                             8/24/2015 1:53:04 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                           CLERK



                                 JEREL S. TWYMAN
                                          Attorney at Law
                                         P.O. Box 272271                         FILED IN
                                                                          1st COURT OF APPEALS
                                     Houston, Texas 77277-2271                HOUSTON, TEXAS
                                        Telephone: 713-664-0770
                                         Facsimile: 713-664-4289          8/24/2015 1:53:04 PM
                                     Email: twymanlegal@sbcglobal.net     CHRISTOPHER A. PRINE
                                                                                  Clerk

August 24, 2015

First Court of Appeals
301 Fannin St.
Houston TX 77002-2066

RE:    Case No. 01-14-00447-CV; Elbar Investments, Inc. vs. Garden Oaks Maintenance
       Organization

To the Honorable Justices:

In response to the Letter issued by the Court on August 14, 2015, Elbar Investments, Inc. will
file a brief in the above entitled and numbered cause.

Thank you for your usual courtesy.

Sincerely,
/s/ Jerel S. Twyman
Jerel S. Twyman

Copy to W. Austin Barsalou via electronic and/or facsimile transmission